DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1-2, 5-6, 8-9, 11, 13, 15, 17 and 19-22 are amended.
Claim 10 is cancelled.

Pending claims have been amended as follows:
1.	(Currently Amended) A method of reporting a resource flow at a metering device, the method comprising: 
measuring the resource flow of a resource through the metering device by measuring one or more of a pressure or a flow rate of the resource; 
setting a reporting rate to a default reporting rate, wherein the reporting rate indicates a time interval for communicating with an external device; 
transmitting, at the default reporting rate and to the external device, communications indicating the measured resource flow; 
detecting seismic activity at the metering device; 

in response to determining that the seismic activity exceeds the seismic threshold;
starting a predetermined event time period, wherein the predetermined event time period has a predetermined length and starts after determining that the seismic activity exceeds the seismic threshold; 
adjusting the reporting rate to an event reporting rate that is different than the default reporting rate;
during the predetermined event time period, transmitting, at the event reporting rate and to the external device, the communications indicating the measured resource flow; and 
in response to determining that the predetermined event time period is complete, transmitting to the external device, the communications indicating the measured resource flow at the default reporting rate.

2.	(Currently Amended) The method of claim 1, wherein said detecting the seismic activity at the metering device comprises: 
accessing sensor data comprising a measurement of movement of the metering device in one or more dimensions; and 2U.S. Application No. 16/828,655 
Response to Office Action determining that the measurement of the movement is greater than a movement threshold.

5.	(Currently Amended) The method of claim 1, further comprising: 
during the predetermined event time period, determining that the resource flow exceeds a flow threshold; and 
in response to determining that the resource flow exceeds the flow threshold;

for an exception time period, transmitting, to the external device, second communications indicating the measured resource flow at the exception reporting rate.

6.	(Currently Amended) The method of claim 5, further comprising responsive to receiving a command to reset the reporting rate, resetting the reporting rate to the default reporting rate and ending 

8.	(Currently Amended) The method of claim 1, further comprising: 
accessing additional sensor data comprising an additional measurement of movement in one or more dimensions; and 
in response to identifying, from the additional measurement of the movement, an additional seismic event, setting the predetermined event time period as expired and resetting the reporting rate to the default reporting rate.

9.	(Currently Amended) A method of reporting a resource flow at a metering device, the method comprising: 
measuring the resource flow of a resource through the metering device by measuring one or more of a pressure or a flow rate of the resource; 
while operating in a default mode: 
setting a reporting rate to a default reporting rate; 
transmitting, at the reporting rate and to an external device, communications indicating the measured resource flow, wherein the reporting rate indicates a time interval for communicating with the external device; 
detecting seismic activity at the metering device; 
determining that the seismic activity exceeds a seismic threshold; and 
in response to determining that the seismic activity exceeds the seismic threshold, starting a predetermined event time period and begin operating in an event mode, wherein the predetermined event time period has a predetermined length and starts after determining that the seismic activity exceeds the seismic threshold; 
while operating in the event mode: 

transmitting, at the event reporting rate and to the external device, the communications indicating the measured resource flow; and 
in response to determining that the predetermined event time period is complete, operating in the default mode.

11.	(Currently Amended) The method of claim 9, further comprising: 
while operating in the event mode: 
determining that the resource flow exceeds a flow threshold; and 
in response to determining that the resource flow exceeds the flow threshold, ending the predetermined event time period and begin operating in an exception mode; 
while operating in the exception mode: 4U.S. Application No. 16/828,655 Response to Office Action 
adjusting the reporting rate to an exception reporting rate, wherein the exception reporting rate is different from the event reporting rate; and 
transmitting second communications indicating the resource flow to the external device at the exception reporting rate.

13.	(Currently Amended) The method of claim 11, further comprising: 
accessing additional sensor data comprising an additional measurement of movement in one or more dimensions; and 
in response to identifying, from the additional measurement of the movement, an additional seismic event, ending the predetermined event time period and returning to the default 


a radio configured to communicate with an external device; 
a seismic sensor configured to measure movement of the metering device in one or more dimensions; 
a flowrate sensor configured to measure a resource flow of a resource through the metering device by measuring one or more of a resource flow rate or pressure of the resource; 
a processor configured to perform operations comprising: 
receiving, from the flowrate sensor, a measurement of the resource flow by measuring the one or more of the resource flow rate or the pressure of the resource; 
setting a reporting rate to a default reporting rate, wherein the reporting rate indicates a time interval for communicating with the external device; 5U.S. Application No. 16/828,655 Response to Office Action 
causing the radio to transmit, to the external device at the reporting rate, 
receiving, from the seismic sensor, a measurement of seismic activity at the metering device; 
determining that the measurement of the seismic activity exceeds a seismic threshold; 
in response to determining that the measurement of the seismic activity exceeds the seismic threshold;
starting a predetermined event time period, wherein the predetermined event time period has a predetermined length and starts after determining that the measurement of the seismic activity exceeds the seismic threshold; 
adjusting the reporting rate to an event reporting rate that is different than the default reporting rate; 
the communications indicating the measurement of the resource flow; and 
in response to determining that the predetermined event time period is complete, transmitting to the external device, the communications indicating the measurement of the resource flow at the default reporting rate.

17.	(Currently Amended) The metering device of claim 15, wherein said receiving, from the seismic sensor, the measurement of the seismic activity at the metering device comprises: 
accessingthe metering device in the one or more dimensions; and 
determining that the measurement of the movement is greater than a movement threshold.

19.	(Currently Amended) The metering device of claim 15, the operations further comprising: 
during the predetermined event time period, determining that the measurement of the resource flow exceeds a flow threshold; and 
in response to determining that the measurement of the resource flow exceeds the flow threshold;
adjusting the reporting rate to an exception reporting rate, wherein the event reporting rate is greater than the default reporting rate; and 
for an exception time period, transmitting second communications indicating the measurement of the resource flow to the external device at the exception reporting rate.

the reporting rate, resetting the reporting rate to the default reporting rate and ending 

21.	(Currently Amended) The metering device of claim 19, the operations further comprising in response to determining that the measurement of the seismic activity is lower than a seismic activity threshold, resetting the reporting rate to the default reporting rate and ending 

22.	(Currently Amended) The metering device of claim 15, the operations further comprising: 
accessing additional sensor data comprising an additional measurement of movement in the one or more dimensions; and 
in response to identifying, from the additional measurement of the movement, an additional seismic event, resetting the reporting rate to the default reporting rate.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a method of reporting a resource flow at a metering device, the method comprising: setting a reporting rate to a default reporting rate, wherein the reporting rate indicates a time interval for communicating with an external device; starting a predetermined event time period, wherein the predetermined event time period has a predetermined length and starts after determining that the seismic activity exceeds the seismic threshold; during the predetermined event time period, transmitting, at the event reporting rate and to the external device, communications indicating the measured resource flow; and in response to determining that the predetermined event time period is complete, transmitting to the external device, communications at the default reporting rate.
US2002/0026957A1 to Reyman discloses a method of reporting a resource flow at a metering device, the method comprising: measuring the resource flow of a resource through the metering device by measuring one or more of a pressure or a flow rate of the resource (fig 1:28, par[0018], [0021], [0022]);  transmitting, at the default reporting rate and to an external device, communications indicating the measured resource flow (fig 6:160, par[0029] and fig 7:306, par[0032]); detecting seismic activity at the metering device (par[0046] and fig 4:106, par[0058]); 
Reyman does not explicitly disclose the method of reporting a resource flow at a metering device, the method comprising: setting a reporting rate to a default reporting rate, wherein the reporting rate indicates a time interval for communicating with an external device; starting a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685